Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see "Claim Rejections Under 35 U.S.C. 102/103", filed 09/17/2021, with respect to the rejection(s) of claim(s) 1-8 under Steffen et al (DE 102017011497 A1) in view of Terai et al (US 20080146139 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matrane et al (EP 2993068 A1). Additionally, a new a new ground(s) of rejection is made in view of Steffen et al in view of Caodoro et al (FR 2809349 A1).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “wherein when the first adjuster rotates, the third adjuster rotates in a opposite to the first adjuster, in accordance with the direction and angles depicted in Figures 4 and 6 of the drawings. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matrane et al (EP 2993068 A1).
Regarding Claim 1, Matrane et al teaches a vehicle air vent (Figure 1, 10) comprising: 
a duct having a channel therein through which air flows (Figure 3, 28), and having a discharge end through which the air is discharged (Figure 3, 26); 
a first adjuster installed in the duct (Figure 3, 34) and configured to rotate about a first rotary shaft (see annotated Figure 3), an extending direction of a first opening through which the air passes being varied depending on an angle of rotation of the first adjuster (Figure 3, flow path through 24 defined by angle of 34, see also Figures 9 and 15); 

a third adjuster (Figure 3, 30) installed on the discharge end and configured to rotate about a third rotary shaft parallel to the first rotary shaft (see annotated Figure 3), a third opening being defined between the third adjuster and the duct (Figure 3, flow path through 26 defined by angle of 36, see also Figures 9 and 15); and 
an interlocking connector (Figure 3, link bars of 32) configured to operatively connect the first adjuster to the third adjuster (Figure 5, mechanical connection of 30 and 34 via hinges 54) to transmit power (Figures 9 and 15, transfer of mechanical power from assembly of 64 and 30 to 34 via 32), 
wherein when the first adjuster rotates, the third adjuster rotates in a direction and an angle corresponding thereto (Figures 9 and 15, rotation and angle of 30 is opposite the rotation of 34).
Regarding Claim 2, Matrane et al teaches wherein the first adjuster (Figure 3, 34) comprises: a blade support (Figure 3, 14) connected to the first rotary shaft in the duct while being in contact with a side wall of the duct (Figure 2, contact with sidewall 18 via pin connections 40); 
an upper blade (Figure 3, 12) disposed at an upper portion of the blade support while being in contact with an upper portion of the duct (Figure 3, mating surfaces of 12 and 48); and 
a lower blade (Figure 3, 16) disposed at a lower portion of the blade support while being in contact with a lower portion of the duct, wherein the first opening is defined between the upper blade and the lower blade (Figure 3, mating surfaces of 16 and 50).
Regarding Claim 5, Matrane et al teaches wherein the first adjuster further comprises a guide partition (Figure 3, middle member 14 of 34) configured to divide the first opening into an upper space between the guide partition and the upper blade (Figure 3, section of 24 in between 12 and 14) and a lower space between the guide partition and the lower blade (Figure 3, section of 24 in between 16 and 14), the guide partition extending in the extending direction of the first opening between the upper blade and the lower blade (Figure 3).
Regarding Claim 7, Matrane et al teaches wherein the third adjuster comprises: an extension support (Figure 4, middle blade of 30) connected to the third rotary shaft in the duct and extending laterally on the discharge end (Figure 1, lateral extension of middle blade of 30); 
and a decoration formed at an end of the extension support (Figure 4, 64) and forming part of an interior design of a vehicle (Figure 1, 64 forms adjusting means as part of vehicle dashboard).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is rejected under 35 U.S.C. 103 as being unpatentable over Steffen et al (DE 102017011497 A1) in view of Caodoro et al (FR 2809349 A1).
Regarding Claim 1, Steffen et al teaches a vehicle air vent (Figure 1, 1) comprising: 
a duct having a channel therein through which air flows (Figure 1, 2.0, see also paragraph 0011), and having a discharge end through which the air is discharged (Figure 1, inlet into section 2.1, defined by grille 6); 
a first adjuster installed in the duct (Figure 6, 3) and configured to rotate about a first rotary shaft (Figure 6, shaft disposed on axis 3.0), an extending direction of a first opening through which the air passes (Figure 1, extending direction of the duct about the displayed x-axis) being varied depending on an angle of rotation of the first adjuster (Figure 2, flow path L1 altered by the adjustment of 3); 
a second adjuster installed in the duct (Figure 1, 8) and configured to rotate about a second rotary shaft orthogonal to the first rotary shaft (Paragraphs 0016 and 0028), an extending direction of a second opening through which the air passes (Figure 4, gaps in duct 2.0 between lamellae 8 extending in the displayed x-axis) being varied depending on an angle of rotation of the second adjuster (Paragraph 0032); and
an interlocking connector (Figure 1, assembly of 5 and 7) configured to operatively connect the first adjuster to the third adjuster (Paragraphs 0030 and 0039) to transmit power (Figure 1, adjustment of member 3 conducted via transfer of mechanical power via shaft 7). 
Steffen et al teaches a control element installed on the discharge end of the vehicle air vent (Figure 1, 5). However, this element does not comprise a third adjuster installed on the discharge end and configured to rotate about a third rotary shaft parallel to the first rotary shaft, a third opening being defined between the third adjuster and the duct. Therefore, Steffen et al does not explicitly teach a third adjuster which follows the disclosed rotational behavior.
However, Caodoro et al teaches an adjuster (Figure 2a, 14) installed on the discharge end of a vehicle air vent (Figure 2a, 14 positioned at the discharge end of 10 defined by frame member 18) and configured to rotate about a rotary shaft parallel to an upstream rotary shaft (Figure 3a, axis of rotation of 14 is parallel to rotation of upstream control door 13), an opening being defined between the adjuster and the duct (Figure 2a-2c, adjuster 14 governs direction of outflowing air).
In view of the teachings of Caodoro et al, one of ordinary skill in the art would be motivated to modify the control element and air outlet grille of Steffen et al to include a third adjuster configured to rotate according to the direction and angle of rotation of the control element taught by Steffen et al in order to improve the control over the direction of discharged air while providing a user with a visual means of determining the direction of outgoing air. 
Moreover, the combined teachings of Steffen et al in view of Caodoro et al teach wherein when the first adjuster rotates, the third adjuster rotates in a direction and an angle corresponding thereto (Steffen et al Figures 2-3, rotation and angle of 5 is opposite the rotation and angle of adjuster 3). 
Regarding Claim 2, Steffen et al in view of Caodoro et al teaches wherein the first adjuster comprises: a blade support (Steffen et al Figure 6, side frame members of 3) connected to the first rotary shaft in the duct (Steffen et al Figure 3, 3.0) while being in contact with a side wall of the duct (Steffen et al Figures 5-6, mating surfaces of the side frame of 3 with duct sections 2.2 and 2.3); 
an upper blade (Steffen et al Figure 1, upper guide element 3.3) disposed at an upper portion of the blade support (Steffen et al Figure 3, positioning of upper guide element 3.3 inside frame of 3) while being in contact with an upper portion of the duct (Steffen et al Figure 1, mating surfaces of upper guide member with duct side member 2.31); and 
a lower blade (Steffen et al Figure 1, lower guide element 3.3) disposed at a lower portion of the blade support (Steffen et al Figure 3, positioning of lower guide element 3.3 inside frame of 3) while being in contact with a lower portion of the duct (Steffen et al Figure 1, mating surfaces of lower guide member with duct side member 2.32), wherein the first opening is defined between the upper blade and the lower blade (Steffen et al Figure 1, envelope K2 formed between upper and lower members 3.3).
Regarding Claim 3, Steffen et al in view of Caodoro et al teaches wherein the upper blade comprises: 
an upper arc portion (see annotated Steffen et al Figure 1 below, on the left) having an arc shape in cross section (Steffen et al Figure 1, arc shape of labelled portion of upper blade 3.3) while being in surface contact with the upper portion of the duct (Steffen et al Figure 1, mating surfaces of labelled arc portion with wall of arcuate duct section 2.30), the upper arc portion being configured such that its upstream end is kept in contact with the upper portion of the duct with the first opening extending upward (see annotated Steffen et al Figure 3 on page 8, on the right); and 
an upper inclined portion (Steffen et al Figure 1, inclined surface opposite labelled upper arc portion) extending rectilinearly beneath the upper arc portion while being in contact with the first opening (Steffen et al Figure 1, rectilinear profile of the bottom surface of 3.3), the upper inclined portion being inclined toward the lower blade such that a vertical width of the first opening is reduced toward the discharge end (Steffen et al Figure 1, reduction of opening height in the downstream direction).

    PNG
    media_image1.png
    412
    302
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    420
    331
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    388
    300
    media_image3.png
    Greyscale

Regarding Claim 4, Steffen et al in view of Caodoro et al teaches wherein the lower blade comprises: 
a lower arc portion (see labelled lower arc portion annotated Steffen et al Figure 1 above, on the left) having an arc shape in a vertical cross section (Steffen et al Figure 1, arc shape of labelled portion of lower blade 3.3) while being in surface contact with the lower portion of the duct (Steffen et al Figure 1, mating surfaces of labelled arc portion with wall of arcuate duct section 2.30), the lower arc portion being configured such that its upstream end is kept in contact with the lower portion of the duct with the first opening extending downward (see annotated Steffen et al Figure 2 on the previous page, center); and 
a lower inclined portion (Steffen et al Figure 1, inclined surface opposite labelled lower arc portion) extending rectilinearly above the lower arc portion while being in contact with the first opening (Steffen et al Figure 1, rectilinear profile of the upper surface of 3.3), the lower inclined portion being inclined toward the upper blade such that a vertical width of the first opening is reduced toward the discharge end (Steffen et al Figure 1, reduction of opening height in the downstream direction).
Regarding Claim 5, Steffen et al in view of Caodoro et al teaches wherein the first adjuster further comprises a guide partition (Steffen et al Figure 1, 3.1) configured to divide the first opening into an upper space between the guide partition and the upper blade (see annotated Steffen et al Figure 1, space between labelled upper arc portion and 3.1) and a lower space between the guide partition and the lower blade (see annotated Steffen et al Figure 1, space between labelled lower arc portion and 3.1), the guide partition extending in the extending direction of the first opening between the upper blade and the lower blade (see annotated Steffen Figure 1, extension of 3.0 in the direction of the opening defined by labelled upper and lower arc portions).
Regarding Claim 7, Steffen et al in view of Caodoro et al teaches wherein the third adjuster comprises: an extension support (Steffen et al Figure 4, bearings 10.1, see also Caodoro et al Figure 2a, 23) connected to the third rotary shaft in the duct (Caodoro et al Figures 2a-2c) and extending laterally on the discharge end (Caodoro Figure 1a, lateral extension of 23 at discharge end defined by 18); and a decoration formed at an end of the extension support and forming part of an interior design of a vehicle (Caodoro et al Figure 1a, top surface of 23 forming part of vent outlet design).
Regarding Claim 8, Steffen et al in view of Caodoro et al teaches wherein the third adjuster further comprises a control knob (Steffen et al Figure 1, 5, see also Caodoro Figure 1a, 30) protruding from the extension support to the outside of the discharge end (Steffen et al Figure 4, knob 5 protrudes from outside discharge end defined by grille 6).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steffen et al in view of Caodoro et al and in further view of Dinant et al (US 20190359034 A1).
Regarding Claim 6, Steffen et al in view of Caodoro et al teaches wherein the second adjuster comprises upright blades (Steffen et al Figure 6, 8, see also Caodoro et al Figure 2a, 15) each connected to a corresponding second rotary shaft in the duct (Steffen et al Figure 4, blades 8 connected to swivel axis 8.0) and having an upright panel shape (Steffen et al Figure 1, shape of 8, consider also Caodoro et al Figure 2a, shape of 15), the upright blades being disposed laterally (Steffen et al Figure 4, disposition of vertical blade members 8). However, the combined teachings do not explicitly teach wherein each upright blade is configured to rotate right or left until its end contacts an end of an adjacent upright blade and blocks air flow through the second opening.
However, Dinant et al teaches a plurality of upright blades (Figure 8, plurality of fins 71) in a vehicle air vent (Figure 8, 1) wherein each upright blade is configured to rotate right or left until its end contacts an end of an adjacent upright blade and blocks air flow through the second opening (Figure 8, orientation of fins 71 to prevent airflow, see also Paragraph 0043).
In view of the teachings of Dinant et al, one of ordinary skill in the art at the time of the claimed invention would be motivated to modify the vertical blades of Steffen et al in view of Caodoro et al in order to provide the vent unit with an additional means of blocking air flow without installing an auxiliary volume control door. 
Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Steffen et al in view of Caodoro et al and in further view of Bazlo et al (US 20070184774 A1) and eFunda (see attached NPL source).
Regarding Claim 9, Steffen et al in view of <> does not teach wherein the interlocking connector comprises: a first gearing coaxially connected to the first rotary shaft; a third gearing coaxially connected to the third rotary shaft and rotated in a reverse direction along with a forward rotation of the first gearing; and a second gearing disposed between the first gearing and the third gearing and transmitting a rotational force of the first gearing to the third gearing.
However, Balzo et al teaches a gear drive system for an air distribution system (Figure 1, 24) which comprises:
a first gearing (Figure 1, 26) coaxially connected to the first rotary shaft (Paragraph 0015); 
a third gearing (Figure 1, 28) coaxially connected to an additional rotary shaft (Paragraph 0015); 
and a second gearing disposed between the first gearing and the third gearing (Figure 1, assembly of 30 and 32) and transmitting the rotational force of the first gearing to the third gearing (Paragraph 0020).
In view of the teachings of Balzo et al, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the existing interlocking connector of Steffen et al in view of Caodoro et al to include a gear train with a first, second, and third gearing to provide a means of controlling the first adjuster through the third adjuster via incremental control, improving user control over the adjusters inside the duct.
Steffen et al in view of Caodoro et al and Balzo et al does not teach a third gearing rotated in a reverse direction along with the forward rotation of the first gearing.
However, eFunda teaches a first gearing (see labelled eFunda figure below), a second gearing (assembly of idler gears in labelled eFunda figure below), and a third gearing (see labelled eFunda figure below), the third gearing 10rotated in a reverse direction along with the forward rotation of the first gearing (opposite rotation of labelled first and third gears in figure below).

    PNG
    media_image4.png
    349
    724
    media_image4.png
    Greyscale

In view of the teachings of eFunda, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the gear train of Steffen et al in view of Caodoro et al and Balzo et al such that the first gearing and the third gearing rotate in opposite directions to create a contoured air flow path that is directed by the first and third adjusters in tandem with one another.
Regarding Claim 10, Steffen et al in view of Caodoro et al and in further view of Bazlo et al and eFunda teaches wherein the second gearing (see eFunda labelled figure on the prior page) comprises: a second input gear engaging with the first gearing (see eFunda labelled figure on the prior page) and rotated in the reverse direction along with the forward rotation of the first 20gearing (eFunda labelled figure, opposite rotation of first gearing and second input gear); and a second output gear engaging with the second input gear (see eFunda labelled figure on the prior page) and the third gearing (see eFunda labelled figure on the prior page) and rotated in a forward direction along with the reverse rotation of the second input gear (eFunda labelled figure, rotation of first gearing and second output gear in the same direction).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steffen et al in view of Caodoro et al and in further view of Kwak et al (US 20170080781 A1).
Regarding Claim 11, Steffen et al in view of Caodoro et al teaches wherein the interlocking connector comprises: a first link bar connected to the first rotary shaft; and a second link bar hinged, at one end thereof, to the third adjuster and hinged, at the other end thereof, to the first link bar, the first link bar and the third adjuster being operatively interconnected and configured to rotate in different directions by the second link bar.
However, Kwak et al teaches wherein an interlocking connector comprises: 
a first link bar (Figure 3, 52) connected to the first rotary shaft (Figure 3, 46); and 
a second link bar (Figure 3, 54) hinged, at one end thereof, to the third 5adjuster (Figure 3, 56) and hinged, at the other end thereof, to the first link bar (Figure 3, mechanical connection of 54 to 52 via pin 57), the first link bar and the third adjuster being rotated in different directions by the second link bar (Figure 4, opposing orientation of 42 and 60, see also Paragraphs 0050-0051).
In view of the teachings of Kwak et al, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the interlocking connector of Steffen et al in view of Caodoro et al to include a plurality of link bars to allow for the connector to create a contoured air flow path using both the first and third adjusters as taught by Steffen et al and Caodoro et al.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762           

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762